316 F.2d 736
Sewell W. ROUZER, Appellant,v.Harry E. RUSSELL, Superintendent, State CorrectionalInstitution, Huntingdon, Pennsylvania.
No. 14195.
United States Court of Appeals Third Circuit.
Submitted on Appellant's Brief, April 25, 1963.Decided May 10, 1963.

Sewell W. Rouzer, pro se.
Frank P. Lawley, Jr., Deputy Atty. Gen., Harrisburg, Pa., for appellee.
Before KALODNER, HASTIE and GANEY, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error.  The Order of the District Court dated August 6, 1962 will be affirmed.